EXHIBIT 10.5


FORM OF SECURITIES PURCHASE AGREEMENT



SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February __, 2008
by and between Agfeed Industries, Inc., a Nevada corporation (the “ Company”),
and the investors named on Exhibit A hereto (each on “ Investor” and
collectively the “ Investors”).


WITNESSETH


WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) the Registration Statement (as defined below) relating to the
offer and sale from time to time of the Company’s securities, including shares
of its Common Stock, $0.001 value (“Common Stock”);


WHEREAS, the Company is offering for sale shares of Common Stock registered
pursuant to the Registration Statement (the “Offered Shares”); and


WHEREAS, each Investor desires to purchase from the Company Offered Shares on
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the recitals (which are deemed to be a part
of this Agreement), mutual covenants, representations, warranties and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



1.
Definitions. As used herein, the following terms have the meanings indicated:



“Final Prospectus” shall mean the final prospectus relating to the Investor
Shares that is first filed pursuant to Rule 424(b) after the date and time that
this Agreement is executed and delivered by the parties hereto.


“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.


“Preliminary Prospectus” shall mean the prospectus forming a part of the
Registration Statement and the prospectus supplement relating to the Offered
Shares in the form first filed pursuant to Rule 424(b) under the Securities Act,
as amended (the “ Securities Act”), as further amended or supplemented at the
relevant time, and used prior to the filing of the Final Prospectus, and shall
include all information and documents incorporated by reference in such
prospectus.


“Registration Statement” shall mean the registration statement on Form S-3 (File
No. 333-148386), including a prospectus, relating to the offer and sale of
certain of the Company’s Common Stock, which was declared effective by the
Commission on January 11, 2008. References herein to the term “Registration
Statement” as of any date shall mean such effective registration statement, as
amended or supplemented to such date, including all information and documents
incorporated by reference therein as of such date.
 
1

--------------------------------------------------------------------------------


 
2.            Purchase of Common Stock. Subject and pursuant to the terms and
conditions set forth in this Agreement, the Company agrees that it will issue
and sell to the Investor and the Investor agrees that it will purchase from the
Company the number of Offered Shares set forth on Schedule I attached hereto
(the “Investor Shares”). The aggregate purchase price for the Investor Shares
(the “ Aggregate Purchase Price”) and the purchase price per Investor Share is
set forth on Schedule I hereto. The closing of the purchase and sale of the
Investor Shares will be on the date and at the time set forth on Schedule I
hereto, or such other date or time as the parties may agree upon in writing (the
“ Closing”). The Company may enter into agreements similar to this Agreement
with certain other investors and expects to complete sales of Offered Shares to
them. The Company may accept or reject any one or more of such Agreements in its
sole discretion.



3.
Deliveries at Closing.



(a) Deliveries by the Investor. At the Closing, each Investor shall deliver to
the Company the Aggregate Purchase Price by wire transfer of immediately
available funds to an account designated by the Company as set forth on
Schedule I hereto, which funds will be delivered to the Company in consideration
of the Investor Shares issued at the Closing.


(b) Deliveries by the Company. At the Closing, the Company shall deliver to each
Investor, using customary book-entry procedures, the Investor Shares.



4.
Representations, Warranties, Covenants and Agreements.



(a) Investor Representations, Warranties and Covenants. Each Investor
represents, warrants and agrees as follows:


(1) Investor is duly incorporated and has a valid existence and the
authorization to transact business as a corporation under the laws of its
jurisdiction of incorporation and is in good standing under the laws of each
other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification.


(2) Investor has received and reviewed copies of the Registration Statement and
the Preliminary Prospectus, including all documents and information incorporated
by reference therein and amendments thereto, and understands that no Person has
been authorized to give any information or to make any representations that were
not contained in the Registration Statement and the Preliminary Prospectus, and
Investor has not relied on any such other information or representations in
making a decision to purchase the Investor Shares. Investor hereby consents to
receiving delivery of the Registration Statement and the Preliminary Prospectus,
including all documents and information incorporated by reference therein and
amendments thereto, by electronic mail. Investor understands that an investment
in the Company involves a high degree of risk for the reasons, among others, set
forth under the captions “RISK FACTORS” in the Prospectus.


(3) Investor acknowledges that it has sole responsibility for its own due
diligence investigation and its own investment decision, and that in connection
with its investigation of the accuracy of the information contained or
incorporated by reference in the Registration Statement and the Preliminary
Prospectus and its investment decision, Investor has not relied on (a) any
representation or information not set forth in this Agreement, the Registration
Statement or the Preliminary Prospectus, (b) any Person affiliated with the
Company or (c) the fact that any other Person has decided to invest in the
Offered Shares. Investor understands that nothing in the Prospectus, this
Agreement or any other materials presented to such Investor in connection with
the purchase and sale of the Offered Shares constitutes legal, tax or investment
advice. Such Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Investor Shares.


2

--------------------------------------------------------------------------------


 
(4) The execution and delivery of this Agreement by Investor and the performance
of this Agreement and the consummation by Investor of the transactions
contemplated hereby have been duly authorized by all necessary (corporate,
partnership or limited liability in the case of a corporation, partnership or
limited liability company) action of Investor, and this Agreement, when duly
executed and delivered by Investor, will constitute a valid and legally binding
instrument, enforceable in accordance with its terms against Investor, except as
enforcement hereof may be limited by the effect of any applicable bankruptcy,
insolvency, reorganization or similar laws or court decisions affecting
enforcement of creditors’ rights generally and except as enforcement hereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).


(5) No state, federal or foreign regulatory approvals, permits, licenses or
consents or other contractual or legal obligations are required for Investor to
enter into this Agreement or purchase the Investor Shares.


(6) Each Investor, if outside the United States of America, will comply with all
applicable laws and regulations in each jurisdiction where it purchases, offers,
sells or delivers Offered Shares or has in its possession or distributes any
offering material, in all cases at its own expense.


(7) From and after obtaining the knowledge of the sale of the Investor Shares
contemplated hereby, such Investor has not taken, and prior to the public
announcement of the transaction such Investor shall not take, any action that
has caused or will cause such Investor to have, directly or indirectly, sole or
agreed to sell any shares of Common Stock, effected any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the Exchange Act) with respect to the Common Stock, granted
any other right (including, without limitation, any put or call option) with
respect to the Common Stock or with respect to any security that includes,
related to or derives any significant part of its value from the Common Stock,
whether or not, direct or indirectly, in order to hedge its positions in the
Investor Shares.


(8) The execution, delivery and performance by Investor of this Agreement and
the consummation by Investor of the transactions contemplated herein do not and
shall not (i) result in a violation of Investor’s charter documents, bylaws or
other applicable organizational instruments, (ii) conflict with, constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which Investor is a party or is bound, (iii) create or impose any lien,
charge or encumbrance on any property of the Investor under any agreement or any
commitment to which Investor is party or under which Investor is bound or under
which any of its properties or assets are bound, or (iv) result in a violation
of any federal, state, local or foreign statute, rule, or regulation, or any
order, judgment or decree of any court or governmental agency applicable to
Investor or by which any of its properties or assets are bound or affected,
except, in the case of clauses (ii), (iii) and (iv), for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, prohibit or otherwise interfere
with the ability of the Investor to enter into and perform its obligations under
this Agreement in any material respect.


3

--------------------------------------------------------------------------------


 
(b) Company Representations, Warranties and Covenants. The Company hereby
represents, warrants and agrees as follows:


(1) The Company and each of its subsidiaries listed on Schedule II hereto (the
“Subsidiaries”) has been duly incorporated and has a valid existence and the
authorization to transact business as a corporation under the laws of its
jurisdiction of incorporation, with corporate power and authority to own and
lease its properties and conduct its business as described in the Preliminary
Prospectus, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except for such jurisdictions wherein the
failure to be so qualified and in good standing would not individually or in the
aggregate have a material adverse effect on the business, results of operations
or financial condition of the Company and its subsidiaries taken as a whole (a “
Material Adverse Effect”).


(2) No consent, approval, authorization, order, registration, filing or
qualification of or with any such court or governmental, regulatory or
self-regulatory agency or body is required for the valid authorization,
execution, delivery and performance by the Company of this Agreement or the
issuance of the Investor Shares, except for such consents, approvals,
authorizations, registrations, filings or qualifications as may be required
under the Securities Act or state securities or “blue sky” laws or have been or
will be obtained or made in connection with the listing of the Investor Shares
on the Nasdaq National Market.

 
(3) The authorized, issued and outstanding capital stock of the Company is as
set forth in the Preliminary Prospectus and as will be as set forth in the Final
Prospectus under the caption “Capitalization” (other than for issuances after
the dates thereof, if any, pursuant to employee benefit plans, or upon exercise
of outstanding options or warrants, as the case may be). The Common Stock,
including the Investor Shares, conforms, and in the case of the Final
Prospectus, will conform, in all material respects to the description thereof
contained in the Preliminary Prospectus and the Final Prospectus. All the issued
and outstanding shares of the capital stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance, in all material respects, with all applicable laws. None
of the outstanding shares of Common Stock of the Company were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company other
than those described in the Preliminary Prospectus and those that will be
described in the Final Prospectus.
 
(4) The execution, delivery and performance of this Agreement by the Company and
the consummation of the transactions contemplated hereby are within the
corporate powers of the Company and have been duly authorized by all necessary
corporate action on the part of the Company and this Agreement, when duly
executed and delivered by the parties hereto, will constitute a valid and
legally binding instrument of the Company enforceable in accordance with its
terms, except as enforcement hereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws or court
decisions affecting enforcement of creditors’ rights generally and except as
enforcement hereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).


4

--------------------------------------------------------------------------------


 
(5) The Investor Shares have been duly authorized by the Company, and when
issued and delivered by the Company against payment therefor as contemplated by
this Agreement, the Investor Shares will be validly issued, fully paid and
nonassessable, and will conform to the description of the Common Stock contained
in the Preliminary Prospectus.
 
(6) The execution and delivery of this Agreement do not, and the compliance by
the Company with the terms hereof will not, (i) violate the Articles of
Incorporation (as amended to date) of the Company or the By-Laws (as amended to
date) of the Company, (ii) result in a breach or violation of any of the terms
or provisions of, or constitute a default under, any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of their properties or assets are subject,
or (iii) result in a violation of, or failure to be in compliance with, any
applicable statute or any order, judgment, decree, rule or regulation of any
court or governmental, regulatory or self-regulatory agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties or assets, except where such breach, violation, default or the
failure to be in compliance would not individually or in the aggregate have a
Material Adverse Effect or adversely affect the ability of the Company to issue
and sell the Investor Shares.


(7) The Company meets the requirements for the use of Form S-3 under the
Securities Act for the primary issuance of securities. The Registration
Statement has been declared effective by the Commission and at the time it
became effective, and as of the date hereof, the Registration Statement complied
and complies with Rule 415 under the Securities Act. No stop order suspending
the effectiveness of the Registration Statement has been issued and no
proceeding for that purpose has been initiated or, to the Company’s knowledge,
threatened by the Commission. On the effective date of the Registration
Statement, the Registration Statement complied, on the date of the Prospectus,
the Preliminary Prospectus complied, and at the date of the Closing, the Final
Prospectus will comply, in all material respects with the applicable provisions
of the Securities Act and the applicable rules and regulations of the Commission
thereunder; on the effective date of the Registration Statement, the
Registration Statement did not, on the date of the Preliminary Prospectus, the
Preliminary Prospectus did not, and at the date of the Closing, the Final
Prospectus and other information provided in writing to the Investors, when
ready together, will not, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made (with respect to the Prospectus), not misleading; and when filed with the
Commission, the documents incorporated by reference in the Registration
Statement, the Prospectus and the Final Prospectus, taken as a whole, complied
or will comply in all material respects with the applicable provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
applicable rules and regulations of the Commission thereunder. There is no
material document of a character required to be described in the Registration
Statement, the Preliminary Prospectus or the Final Prospectus or to be filed as
an exhibit to the Registration Statement that is not described or filed as
required.


(8) The Company is not, and does not intend to conduct its business in a manner
in which it would become, an “investment company” as defined in Section 3(a) of
the Investment Company Act of 1940, as amended.
 

5.
Miscellaneous.



(a)  Fees and Expenses. The Company shall pay for the Investor’s legal and other
expenses related to this offering. The Company shall be responsible for its own
expenses incurred in connection with the transactions contemplated hereby. In
addition, the Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
persons engaged by any Investor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, a finders fee payable to
Four Tong Investment Ltd. in the amount of 8% of the total financing received by
the Company hereunder, which shall paid on the Closing.


5

--------------------------------------------------------------------------------


 
(b) Binding Agreement; Assignment. This Agreement shall be binding upon, and
shall inure solely to the benefit of, each of the parties hereto, and each of
their respective heirs, executors, administrators, successors and permitted
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. The Investors may not assign any of these rights or
obligations hereunder to any other person or entity without the prior written
consent of the Company.


(c) Entire Agreement. This Agreement, including Exhibit A, Schedule I and
Schedule II hereto, constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof and may be amended only by
written execution by both parties. Upon execution by the Company and the
Investors, this Agreement shall be binding on each of the parties hereto.


(d) Consent To Jurisdiction. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED AND
CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES. FURTHERMORE, THE
INVESTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE FEDERAL OR STATE
COURTS LOCATED IN THE STATE OF NEW YORK, NEW YORK COUNTY, IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE COMPANY AND THE INVESTOR (AND, TO THE EXTENT
PERMITTED BY LAW, ON BEHALF OF ITS AND THEIR EQUITY HOLDERS AND CREDITORS)
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


(e) Notices. All notices, requests, consents and other communication hereunder
shall be in writing, shall be mailed by first class registered or certified
mail, or nationally recognized overnight express courier postage prepaid, and
shall be deemed given when so mailed and shall be delivered as addressed as
follows:


if to the Company, to:


Agfeed Industries, Inc. 
1095 Qing Lan Avenue
Economic and Technical Development Zone
Nan Chang City, Jiangxi Province
China, 330013


with a copy mailed to:


Pryor Cashman, LLP
410 Park Avenue
New York, NY 10022
Attention: Selig Sacks, Esq.


or to such other Person at such other place as the Company shall designate to
the Investors in writing; and if to the Investors, at the addresses as set forth
on Exhibit A hereto, or at such other address or addresses as may have been
furnished to the Company in writing.


6

--------------------------------------------------------------------------------


 
(f) Counterparts. This Agreement maybe executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one in the same agreement.
 
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
AGFEED INDUSTRIES, INC.
       
By:
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------



INVESTORS:



Accepted and agreed to as of the date
first above written:


 By:
   

 
Telephone:
   
Facsimile:
   
Email Address:
   



Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):


 ________________________


Address of Nominee:
 
________________________
________________________


Taxpayer ID. Number: ________________________
(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)



Broker: ________________________


Broker Contact Name: ________________________


Broker Contact Telephone: ________________________


Broker Contact Facsimile: ________________________


Broker Contact E-mail Address: ________________________


DTC account number: ________________________
 

--------------------------------------------------------------------------------

